Citation Nr: 0815095	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-21 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in June 2005 and 
September 2005 by the Philadelphia, Pennsylvania Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claim for entitlement to service 
connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes.

3.  Although the veteran may well have experienced in-service 
noise exposure as alleged, the record reflects no evidence of 
bilateral hearing loss for over 58 years after service, and 
the only competent opinion addressing the question of whether 
there exists a medical nexus between any in-service noise 
exposure and current bilateral hearing loss weighs against 
the claim.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by 
military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
so presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
bilateral hearing loss was received in March 2005.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in April 2005 and July 2005.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case was issued in June 2006.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in June 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA treatment records pertaining to his claimed 
disability has been obtained and associated with his claims 
file.  The veteran was also provided with a VA medical 
examination to assess the current state of his claimed 
hearing loss disability.  Furthermore, the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2007).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends he is entitled to service connection for 
bilateral hearing loss incurred as a result of noise exposure 
during active service.  The Board has considered the 
veteran's contentions, but finds that service connection for 
the veteran's bilateral hearing loss is not warranted because 
there is no connection between his current disability and an 
injury or disease during service.

The veteran's service personnel records indicate that his 
military duties included serving as an Armed Guard on board 
US Armed Merchant Vessel and also reflect a six-week training 
course in ammunition handling.  In a Notice of Separation 
(NAVPERS-553), it was indicated that prior to service, the 
veteran had also been a farmer.

At the time of the veteran's induction physical examination, 
he related that in civilian life, he was employed as a 
machinist's helper in the transportation industry. Service 
treatment records do not show any complaints, findings, or 
diagnosis of any bilateral hearing loss. The report of the 
veteran's October 1946 discharge examination reflects that 
the veteran's hearing on whispered and spoken voice tests was 
15/15 in each ear.

The claims folder contains no medical records until July 
2005, about 58 years after the veteran separated from 
service.  The veteran underwent a VA audiological examination 
in July 2005 to determine the current level of acuity of his 
hearing.  He reported that he had a history of noise exposure 
in service, secondary to his duties as a Gunner's Mate.  The 
veteran reported post-service occupational noise exposure 
while working as a pipefitter for more than 20 years as well 
as recreational noise exposure as a hunter and occasional 
target shooter.  He neglected to include his prior service 
employment as a farmer and a machinist's helper.  The veteran 
denied using any hearing protection during or after service.   
Following audiometric examination, the examiner diagnosed 
bilateral mild to severe sensorineural hearing loss.  The 
examiner could not resolve whether the veteran's hearing loss 
is at least as likely as not due to noise exposure in service 
without resorting to mere speculation because screening tools 
used at separation gave no information with regard to the 
veteran's high frequency hearing status at the time of 
separation.  The examiner concluded, however, that the 
veteran's natural aging process and occupation would have 
contributed, if not caused, the present hearing loss.

Competent evidence clearly shows that the veteran has current 
hearing loss disability for VA purposes.  The question 
remains whether, as noted above, there is a medically sound 
basis for attributing such disability to service which may 
serve as a basis for a grant of service connection for 
hearing loss.

Unfortunately, even assuming that the veteran had noise 
exposure during service, as alleged, the only competent 
opinion to address the etiology of the current hearing loss 
weighs against the claim.  The VA examiner specifically 
opined that he could only speculate as to whether the 
veteran's current hearing loss is related to service.  The 
Board notes that entitlement to service connection may not be 
granted based on resorting to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  In addition, the 
examiner's rationale for his opinion was that the veteran's 
service records do not contain a discharge high frequency 
audiogram showing hearing loss and that the veteran's age and 
unprotected occupational exposure would have contributed, if 
not caused, the present hearing loss.  The Board also points 
out that there is no competent opinion even suggesting a 
medical relationship between any current hearing loss and the 
veteran's military service, and neither the veteran nor his 
representative has identified or even alluded to the 
existence of any such opinion.

In addition to the opinion evidence addressed above, the 
Board notes that the first documented evidence of hearing 
loss was over 58 years after the veteran's discharge from 
service and that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).

In connection with the claim, the Board has considered the 
assertions the veteran has advanced on appeal.  However, the 
veteran cannot establish a service connection claim on the 
basis of his assertions alone.  While the Board does not 
doubt the sincerity of the veteran's belief that his current 
hearing loss is associated with noise exposure during 
military service, the claim turns on a medical matter-the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the veteran's assertions in this regard do not constitute 
persuasive evidence in support of the claim.

For the foregoing reasons, the claim for service connection 
for bilateral hearing loss must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of competent and persuasive evidence to 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


